TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00142-CV



                                    Richard Coakley, Appellant

                                                  v.

                                      Mari Coakley, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
           NO. D-1-FM-09-005199, ORLINDA NARANJO, JUDGE PRESIDING



                                             ORDER
PER CURIAM


                Pro se appellant Richard Coakley filed his notice of appeal on February 27, 2013.

He requested and received three extensions of time to file his brief, which was due April 2, 2014,

but the brief has not been filed. Appellant has filed a motion for a fourth extension of time, which

appellee Mari Coakley opposes, seeking an additional thirty days to file his brief.

                We grant the motion for extension of time in part and order appellant

Richard Coakley to file his brief no later than April 17, 2014. If the appellant’s brief is not filed by

that date, this appeal may be dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1),

42.3(a), (c).

                It is ordered on April 7, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose